[Cite as State v. Richards, 2020-Ohio-5159.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO                                      :    APPEAL NO. C-200094
                                                        TRIAL NO. B-1905865
        Plaintiff-Appellee,                        :

  vs.                                              :
                                                            O P I N I O N.
DENNIS RICHARDS,                                   :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: November 4, 2020


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Michael Trapp, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



W INKLER , Judge.

       {¶1}   After entering a guilty plea, defendant-appellant Dennis Richards was

convicted of trespass in a habitation, a fourth-degree felony.        The trial court

sentenced him to a prison term of 12 months to be followed by a one-year term of

community control. Richards now appeals.

       {¶2}   In his sole assignment of error, Richards argues the trial court erred as

a matter of law by requiring him to serve a term of community control after imposing

a prison term for the same offense. He requests that this court vacate the term of

community control from his sentence.

                         Unauthorized Split Sentence

       {¶3}   Under Ohio law, prison and community-control sanctions are

alternative punishments for felony offenses and split sentences are generally not

statutorily authorized. See State v. Anderson, 143 Ohio St. 3d 173, 2015-Ohio-2089,

35 N.E.3d 512, ¶ 21-31. Thus, absent an express exception, the sentencing court must

determine the appropriate sanction from the alternatives, in accordance with the

sentencing statutes, and impose only that sanction. See id. at ¶ 31; State v. Tolbert,

1st Dist. Hamilton No. C-170711, 2019-Ohio-2557, ¶ 32.

       {¶4}   Here, the trial court imposed a prison term to be followed by a term of

community control. No statutory exception applied to allow the imposition of a term

of community control after the sentencing court found a prison term appropriate.

Thus, the trial court erred as a matter of law by imposing an unauthorized split

sentence. Anderson at ¶ 31. Accordingly, we sustain the assignment of error.

                                      Remedy

       {¶5}   Although the parties agree that the trial court erred, they disagree on

the proper remedy for the improper split sentence. Richards contends that this court

should vacate the term of community control from his sentence because it is “void.”

But the trial court had both subject-matter and personal jurisdiction in this case, so



                                          2
                       OHIO FIRST DISTRICT COURT OF APPEALS



no part of Richards’s sentence could be void. See State v. Harper, Slip Opinion No.

2020-Ohio-2913, ¶ 42.

       {¶6}      The state contends the entire sentence should be vacated and the cause

remand for a new sentencing hearing. According to the state, the error is similar to

those instances where the court improperly imposes sentences on two or more allied

offenses of similar import. When an appellant prevails on that sentencing error, the

proper remedy is to vacate the sentences affected by the allied-offenses error and

remand the matter for the state’s necessary election and a new sentencing hearing

involving the remaining offense or offenses. See State v. Wilson, 129 Ohio St. 3d 214,

2011-Ohio-2669, 951 N.E.2d 381, paragraph one of the syllabus and ¶ 18.

       {¶7}      We are not convinced by the state’s reasoning that the entire sentence

should be vacated and the matter remanded for a new sentencing hearing. The

sentencing error in this case involves a single offense. Richards does not challenge

the appropriateness of the prison sanction imposed for that offense, only the trial

court’s authority to additionally impose a term of community control. While that

term of community control is not void, it is voidable, and Richards has successfully

challenged in this appeal the trial court’s action imposing that part of the sentence.

Because vacating the unauthorized community-control sanction does not disturb the

unchallenged prison sanction, we need only vacate the community-control sanction

and leave the 12-month prison term intact. See State v. Paige, 153 Ohio St. 3d 214,

2018-Ohio-813, 103 N.E.3d 800, ¶ 14; Anderson, 143 Ohio St. 3d 173, 2015-Ohio-

2089, 35 N.E.3d 513, at ¶ 32; Tolbert, 1st Dist. Hamilton No. C-170711, 2019-Ohio-

2557, at ¶ 34.

                                      Conclusion

       {¶8}      Because the trial court erred by imposing a community-control

sanction after imposing a prison term for the single offense of trespass in a




                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



habitation, we vacate the community-control sanction from Richards’s sentence. In

all other respects, we affirm.

                                                                  Judgment accordingly.



MOCK, P.J., and ZAYAS, J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            4